Citation Nr: 0011020	
Decision Date: 04/26/00    Archive Date: 05/04/00

DOCKET NO.  96 00 114A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
Puerto Rico


THE ISSUES

1.  Entitlement to service connection for a cardiovascular 
disorder, based on aggravation.

2.  Entitlement to service connection for an acquired 
psychiatric disorder.

3.  Entitlement to service connection for a lumbar spine 
disorder.

4.  Entitlement to service connection for duodenal ulcer 
disease.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Eckart, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1990 to April 
1991.

This case comes before the Board of Veterans' Appeals (Board) 
from a rating decision of August 1995 from the San Juan, 
Puerto Rico Regional Office (RO) of the Department of 
Veterans Affairs (VA), which denied, in pertinent part, 
service connection for psychiatric, lumbar spine, 
cardiovascular and duodenal ulcer disorders.
 
The veteran has withdrawn appeals of the RO's denial of his 
claims for service connection for a knee disorder; 
degenerative joint disease of the cervical and thoracic spine 
and a hiatal hernia by document submitted in August 1996.  
His withdrawal of these claims was also confirmed in his RO 
hearing held before a hearing officer in August 1996.


FINDINGS OF FACT

1.  The veteran has a cardiovascular disorder, diagnosed on 
VA examination of January 1995, as including hypertensive 
cardiovascular heart disease and arteriosclerotic heart 
disease; inferior wall myocardial infarction and 
hypercholesterolemia and hypertriglyceridemia.
 
2.  Service medical records, particularly those from February 
1991, show an inservice worsening of preexisting hypertension 
and suggest that a preexisting hypertension may have been 
aggravated during active duty, but the RO has not obtained 
sufficient evidence for correct disposition of the claim. 

3.  No medical evidence has been submitted to show that the 
veteran is suffering from a psychiatric disorder, a back 
disorder or a duodenal ulcer disorder, which began during 
active duty or is otherwise etiologically related to service.

4.  The veteran has not presented evidence sufficient to 
justify a belief by a fair and impartial individual that his 
claims for service connection for a psychiatric disorder, a 
back disorder or a duodenal ulcer disorder are plausible.


CONCLUSIONS OF LAW

1.  The claim of entitlement to service connection for a 
cardiovascular disorder is well grounded.  38 C.F.R. § 3.306 
(1999); 38 U.S.C.A. § 5107(a) (West 1991); Caluza v. Brown, 
7 Vet. App. 498 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) 
(per curiam) (table).  

2.  The claims of entitlement to service connection for back, 
psychiatric and duodenal ulcer disorders are not well-
grounded.  38 U.S.C.A. § 5107(a) (West 1991).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Background, Principles of Well-Groundedness

In Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997), cert. 
denied, 524 U.S. 940 (1998), the United States Court of 
Appeals for the Federal Circuit (Federal Circuit) held that, 
under 38 U.S.C. § 5107(a), the Department of Veterans Affairs 
(VA) has a duty to assist only those claimants who have 
established well grounded (i.e., plausible) claims.  More 
recently, the United States Court of Appeals for Veterans 
Claims (Court or CAVC) issued a decision holding that VA 
cannot assist a claimant in developing a claim which is not 
well grounded.  Morton v. West, 12 Vet. App. 477 (July 14, 
1999), req. for en banc consideration by a judge denied, No. 
96-1517 (U.S. Vet. App. July 28, 1999) (per curiam).  

Once a claimant has submitted evidence sufficient to justify 
a belief by a fair and impartial individual that a claim is 
well-grounded, the claimant's initial burden has been met, 
and VA is obligated under 38 U.S.C. § 5107(a) to assist the 
claimant in developing the facts pertinent to the claim.  
Accordingly, the threshold question that must be resolved in 
this appeal is whether the appellant has presented evidence 
that the claim is well grounded; that is, that the claim is 
plausible.  

In order for a claim to be well grounded, there must be (1) a 
medical diagnosis of a current disability; (2) medical, or in 
certain circumstances, lay evidence of in-service occurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between an in-service injury or disease 
and the current disability.  Epps, 126 F.3d at 1468; Caluza 
v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 
(Fed. Cir. 1996) (per curiam) (table).  Where the 
determinative issue involves medical causation or etiology, 
or a medical diagnosis, competent medical evidence to the 
effect that the claim is "plausible" or "possible" is 
required.  Epps, 126 F.3d at 1468.  Further, in determining 
whether a claim is well-grounded, the supporting evidence is 
presumed to be true and is not subject to weighing.  King v. 
Brown, 5 Vet.App. 19, 21 (1993).  

In regard to establishing a well-grounded claim, the second 
and third Epps and Caluza elements (incurrence and nexus 
evidence) can also be satisfied under 38 C.F.R. § 3.303(b) 
(1999) by (1) evidence that a condition was "noted" during 
service or during an applicable presumption period; (2) 
evidence showing postservice continuity of symptomatology; 
and (3) medical or, in certain circumstances, lay evidence of 
a nexus between the present disability and the postservice 
symptomatology.  Savage v. Gober, 10 Vet. App. 488, 495-97 
(1997).  

Symptoms, not treatment, are the essence of any evidence of 
continuity of symptomatology.  Savage, 10 Vet. App. at 496.  
Moreover, a condition "noted during service" does not 
require any type of special or written documentation, such as 
being recorded in an examination report, either 
contemporaneous to service or otherwise, for purposes of 
showing that the condition was observed during service or 
during the presumption period.  Id. at 496-97.  However, 
medical evidence of noting is required to demonstrate a 
relationship between the present disability and the 
demonstrated continuity of symptomatology unless such a 
relationship is one as to which a lay person's observation is 
competent.  Id. at 497.  

ulation, during the applicable presumption 
period; and (2) present disability from it.  Savage, 10 Vet. 
App. at 495.  Either evidence contemporaneous with service or 
the presumption period or evidence that is post service or 
post presumption period may suffice.  Id.  

Hypertension

Factual Background

Reserve medical records from prior to activation for 
Operation Desert Storm include a June 1981 quadrennial 
examination and a January 1983 promotion examination which 
revealed the veteran to be in good health with no significant 
findings.  The report from a February 1987 periodic 
examination revealed the veteran to have a medical history of 
hypertension for the past two years, with medication 
treatment including Capoten and Diuril.  The blood pressure 
reading from this examination was 120/80 and the assessment 
was arterial hypertension, presently controlled with 
medication.  In February 1990, a medical screening for 
cardiovascular risk revealed the electrocardiogram within 
normal limits and blood pressure of 126/78.  His risk index 
was less than 7.5 percent and he was cleared for the Army's 
physical fitness training and testing program.  A private 
medical record in August 1990 showed a reading of 130/90.   

Service medical records reveal that the veteran was seen in 
November 1990 for joint complaints and the arterial 
hypertension was noted.  His blood pressure reading was 
140/90, and heart was regular rate, with no gallops.

In February 1991 while on active duty, the veteran was 
hospitalized for complaints of tightness in the chest, with 
difficulty breathing.  A history of hypertension was noted.  
The heart presented with regular rate and rhythm with a sinus 
tachycardia.  He was assessed with atypical chest pain with 
no evidence of cardiac dysfunction.  Another February 1991 
treatment report cited a 15 year history of hypertension  
treated by Sectral and history of sinus bradycardia.  He had 
come for treatment because of severe headache the previous 
night, with blood pressure at that time of 180/114 and blood 
pressure of 170/108.  The impression rendered included 
chronic hypertension, sinus bradycardia. 

The report from his separation examination of March 1991 
diagnosed high blood pressure since 15 years ago, actually on 
treatment.  

The report from a July 1992 periodic examination included a 
history of hypertension.  A report from repeat cardiovascular 
risk screenings in May 1992 and in August 1992 again found 
his risk index to be less than 7.5 percent and observed that 
he should be cleared for the Army's physical fitness test, 
although his risk index rose from 2.18 percent in May 1992 to 
6.09 percent in August 1992.

In August 1994, in conjunction with a Persian Gulf follow up 
examination, the veteran underwent an electrocardiogram 
(EKG), which diagnosed marked sinus bradycardia, and inferior 
infarct, age undetermined.  This was an abnormal EKG.  

In January 1995, the veteran underwent a VA examination for 
cardiovascular disorders.  The long term history of 
hypertension for 15 years was reported, as was the episode of 
chest pain, with elevated blood pressure treated during 
active service.  Subjective complaints included retrosternal 
chest pain about twice a week without irradiation and 
associated with shortness of breath and dizziness lasting 
three minutes.  The findings from the August 1994 EKG were 
recited.  The diagnosis rendered included hypertensive 
cardiovascular heart disease and arteriosclerotic heart 
disease; inferior wall myocardial infarction and 
hypercholesterolemia and hypertriglyceridemia.  

The veteran testified at a hearing held before the RO in 
August 1996 that he began to develop chest pains while 
serving in a combat zone and that he required emergency 
treatment for these complaints and for elevated blood 
pressure.  He testified that it was later learned that he had 
suffered an infarction, but that was not discovered until he 
had returned from active duty.  

Analysis--Principles Relating to Aggravation of Preexisting 
Conditions.

Initially, the Board finds that the veteran had hypertension 
prior to service.  The  objective medical evidence clearly 
reveals a diagnosis of hypertension prior to his activation 
for Desert Storm.  Therefore, the issue before the Board is 
whether he has a cardiovascular disorder, to include 
hypertension which was aggravated by service. 38 U.S.C.A. §§ 
1110, 1131 (West 1991); 38 C.F.R. § 3.306 (1999).  

Service connection may be established for a disability 
resulting from personal injury suffered or disease contracted 
in the line of duty or for aggravation of a preexisting 
injury suffered or disease contracted in the line of duty.  
38 U.S.C.A. § 1110 (West 1991).  

Veterans who had wartime service or peacetime service on or 
after January 1, 1947, will be considered to have been in 
sound condition when examined for service entrance except as 
to defects, infirmities, or disorders noted at service 
entrance, or where clear and unmistakable (obvious or 
manifest) evidence demonstrates that an injury or disease 
existed prior thereto.  Only such conditions as are recorded 
in examination reports are to be considered as noted.  38 
C.F.R. § 3.304(b) (1999).  As stated above, hypertension was 
noted in the veteran's February 1987 periodic examination, 
prior to active duty.  

A preexisting injury or disease will be considered to have 
been aggravated by active military, naval, or air service, 
where there is an increase in disability during such service, 
unless there is a specific finding that the increase in 
disability is due to the natural progress of the disease.  38 
U.S.C.A. § 1153 (West 1991); 38 C.F.R. § 3.306(a) (1999).  
Clear and unmistakable evidence, either obvious or manifest, 
is required to rebut the presumption of aggravation where the 
pre-service disability 
underwent an increase in severity during service.  These 
include medical facts and principles, which may be considered 
to determine whether the increase is due to the natural 
progress of the condition.  38 C.F.R. § 3.306 (1999).

Aggravation is not conceded where the disability underwent no 
increase in severity on the basis of all the evidence of 
record pertaining to the manifestations of the disability 
prior to, during and subsequent to service.  38 C.F.R. 
§ 3.306(b) (1999).  

In order for the Board to consider the veteran's claim on the 
merits, or in the alternative, to remand the matter for 
further development, he must first fulfill the requirement of 
submitting a well-grounded claim. Epps, Supra.  This requires 
that the claims file contain some evidence that his 
hypertension increased during service.  Caluza v. Brown, 7 
Vet. App. 498, 506 (1995) (citations omitted); Murphy v. 
Derwinski, 1 Vet. App. 78, 81 (1990); Tirpak v. Derwinski, 2 
Vet. App. 609, 611 (1992).  After careful review of the 
evidence, the Board finds that the evidence renders this 
claim well grounded based on aggravation.  Specifically, the 
service medical records from February 1991, reflect an 
inservice episode of treatment for highly elevated blood 
pressure, well above the readings recorded prior to active 
service, plus complaints of chest tightness, which suggests a 
possible worsening of the preexisting hypertension, with 
possible cardiac pathology.  Subsequent post service findings 
reveal evidence of chronic cardiovascular pathology including 
hypertensive cardiovascular heart disease and 
arteriosclerotic heart disease; inferior wall myocardial 
infarction and hypercholesterolemia and hypertriglyceridemia, 
diagnosed in the January 1995 VA cardiovascular examination.  

This available evidence satisfies the criteria for a well 
grounded claim for service connection based on aggravation 
under the provisions of 38 C.F.R. § 3.306 and Caluza supra.  
Further, in determining whether a claim is well-grounded, 
this supporting evidence is presumed to be true and is not 
subject to weighing.  King v. Brown, 5 Vet.App. 19, 21 
(1993).

Back Disorder, Duodenal Ulcer, and Psychiatric Disorder

Factual Background

Findings from pre-service reserve examinations dated in June 
1981, January 1983 and February 1987 are negative for any 
evidence of back, psychiatric or gastrointestinal problems.

Service medical records reveal that in November 1990, he was 
seen in rheumatology for pain in the knees and elbows, but no 
mention of his back was made.  He was assessed with 
osteoarthritis, primarily affecting his knees and ankles.  In 
December 1990, the veteran was found not likely to perform 
his field military operating specialty in the field due to 
osteoarthritis.  He was placed on profile in December 1990 
for "bone pain" but was not placed on any limitations on 
functional activities, except for not carrying a 40 pound 
backpack.  

The report from his separation examination's report of 
medical history of March 1991 did mention complaints of back 
pain since a few months ago.  The veteran also stated that he 
was in a depressed state, and checked off "yes" for 
recurrent back pain and depression or excessive worry.  
However, no objective findings of back pain or mental 
problems were noted on the separation examination's clinical 
evaluation.  He did not allege, nor were findings made of any 
gastrointestinal problems, other than a tendency for sea 
sickness in the March 1991 separation examination.   

The report from a July 1992 periodic examination noted 
osteoarthritis on both knees, but no objective findings of 
back problems on clinical evaluation.  However, he did 
complain of recurrent back pain in the July 1992 report of 
medical history.  He also asserted having depression or 
excessive worry in the July 1992 periodic examination, 
although normal psychiatric findings were reported on 
clinical evaluation. 

In February 1993, the veteran received medical treatment for 
pain in the right scapular region, with spasm in the right 
paravertebral muscles observed.  He was placed on 1 month 
temporary profile.  

The report from an August 1994 Persian Gulf follow up 
examination noted a history of thoracic pain and complaints 
of heartburn constantly.  He was also referred to a 
psychiatric follow up in the outpatient department, and was 
said to be taking Paxil and Tranxene.  

The report from a September 1994 barium swallow revealed a 
prolapse of the antral mucosa into the base of the duodenal 
bulb.  There seemed to be an ill-defined collection of barium 
along the inner aspect of the upper portion of the descending 
duodenal limb with an edematous halo of the post bulbar area 
highly suggestive of an active crater.

In October 1994, the veteran was evaluated for a possible 
thoracic outlet syndrome and moderately advanced lumbar 
spondylosis forming beaking and downward bridging to the 
right, from X-rays was observed.  Severe degenerative disease 
of the spine was diagnosed and his back hump was found due to 
the arthritic process.  The October 1994 treatment report 
also diagnosed duodenal ulcer on upper gastrointestinal 
evaluation (UGI).  The barium swallow and upper GI series was 
performed in September 1994, included findings highly 
suggestive of an active ulcer crater.  

The report from an October 1994 private psychiatric report 
gave a history of the veteran having been initially treated 
for psychiatric complaints in January 1992.  His complaints 
included concentration and memory problems, and staying in 
the house not wanting to go anywhere.  He was assessed with 
major depression, recurrent, moderate without psychosis.  

In November 1994, a private gastroenterology clinic report 
gave about four years history of epigastric burning, as well 
as post fatty meal related heartburns and coughing spells.  
Importantly, the veteran was noted to be taking Ansaids for 
musculoskeletal problems.  Findings included an impression of 
duodenal ulcer and anterior gastric subepithelial mass, rule 
out intramural/intraperitoneal lesion.  Suggestions included 
avoidance of aspirin/NSAID or alternatively using enteric 
coated/less gastropathic agents.  The history of the 
gastrointestinal problems was reported as having started 
after his participation in Desert Storm.  

In March 1995, the veteran underwent VA examinations that 
included examination of the spine, gastrointestinal system 
and psychiatric function.  A March 1995 neurological 
examination included the diagnosis of degenerative joint 
disease of the spine, and referred to the orthopedic 
evaluation for further details.  The orthopedic evaluation of 
the entire spine included a range of motion of the lumbar 
spine of 63 degrees forward flexion; 30 degrees backward 
flexion; 24 degrees left lateral flexion; 22 degrees right 
lateral flexion; 35 degrees left rotation and 40 degrees 
right rotation.  There was exquisite pain objectively in all 
ranges of motion in the lumbar spine.  He had diminished left 
Achilles reflex + 1 which pointed toward damage of the left 
S1 root.  He had diminished pinprick and smooth sensation on 
left S1 dermatome of the foot and positive straight leg 
raising on the left leg.  Diagnoses included fibromyositis of 
the spine.  Other diagnoses pertained to the knees, the 
cervical and thoracic spine, which the veteran has withdrawn 
from appellate consideration.  

The report from the March 1995 gastrointestinal examination 
gave a history of duodenal ulcer diagnosed by UGI in 
September 1994 and endoscopy findings in November 1994.  
Current complaints included epigastric pain associated with 
severe heartburn after meals, not associated with vomiting or 
nausea.  He was taking Zantac presently.  The abdomen was 
tender to palpation in the epigastric area.  The pertinent 
diagnosis rendered was peptic ulcer disease, based on the 
upper endoscopy results already described in medical history.  

The report from the March 1995 VA psychiatric examination 
included a history of no hospitalizations and a history of 
psychiatric treatment starting in 1991 with a private 
psychiatrist.  He reported treatment with Zoloft and 
Tranxene, and denied psychiatric hospitalizations or 
treatment inservice.  Subjective complaints included that 
since his active service he began to suffer a depressive 
condition.  Subjective complaints included depression, 
isolation, crying spells, irritability, inability to relate 
to people, poor concentration and inability to work.  He 
reported improving with the use of medicines but still has no 
desire to socialize, and has some sleeping problems, 
forgetfulness and poor concentration.  The clinical findings 
revealed the veteran to be well dressed and groomed, alert 
and oriented times 3, slightly depressed and anxious, with 
affect constricted, speech clear and coherent.  He was not 
hallucinating nor was he homicidal or suicidal.  Insight and 
judgment were good.  The diagnosis rendered was dysthymia, 
with a GAF of 80.  

A private EMG report from November 1995 included a reference 
to back complaints, especially in the thoracic area, with a 
normal neuromuscular examination and enlarged hardened T10-
T12 observed.  

Private treatment records revealed that the veteran sought 
treatment for complaints of dorsal radiculitis and depression 
through September 1996.  

At his hearing held before the RO in August 1996, the veteran 
testified that he began experiencing psychological problems, 
including isolation from others, after he returned from the 
Persian Gulf.  He testified that he was treated by private 
physicians for his psychiatric disorder and acknowledged that 
he did not complain of emotional problems during active duty.  
Regarding his back complaints and ulcer complaints, he again 
acknowledged that he did not seek treatment for either back 
complaints or gastric complaints during active duty.  He 
claimed to have self-medicated with antacids for stomach 
acidity problems during active duty.

Analysis

As stated above the Board must first determine whether the 
veteran's claims alleging entitlement to service connection 
for a psychiatric disorder, a back disorder and an ulcer 
disorder are well grounded.

Service connection may be granted for a disability, which 
results from disease or injury, incurred or aggravated by 
active military service.  38 U.S.C.A. § 1110 (West 1991), 38 
C.F.R. §§ 3.303, 3.306 (1999).  There are some disabilities, 
including psychoses, arthritis and ulcers where service 
connection may be presumed if the disorder is manifested to a 
degree of 10 percent within one year of separation from 
service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 1991); 
38 C.F.R. §§ 3.307, 3.309 (1999).  In addition, service 
connection may also be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (1999). 

Upon review of the evidence, the Board finds that claims for 
service connection for psychiatric, duodenal ulcer, and back 
disorders are not well grounded.  There is not currently of 
record any competent medical opinion linking the veteran's 
psychiatric, duodenal ulcer or back complaints to active 
service.  Service medical records do not document treatment 
for, or diagnosis of, any psychiatric, gastrointestinal or 
back problems.  While the service medical records document 
treatment for arthritis, this was found to be restricted to 
the knees and ankles, with no reference to the lumbar spine.  
A diagnosis of arthritis of the lumbar spine was also not 
shown within one year of discharge from active service.  
Regarding the remainder of the spine, the veteran is shown to 
have withdrawn his claims for service connection for the 
cervical and thoracic spine.  While the veteran did give a 
history of subjective complaints of recurrent back pain in 
the March 1991 separation examination report of medical 
history, there was no objective evidence showing back 
problems, and he admitted not having sought treatment for the 
same during active service.  

There is also no evidence showing his claimed psychiatric 
disorder to have either manifested itself inservice or to be 
a psychosis manifested to a compensable degree within one 
year of discharge in April 1991.  While the veteran did give 
a history of subjective complaints of depression in the March 
1991 separation examination report of medical history, there 
was no objective evidence showing psychiatric problems, and 
he admitted not having sought treatment for the same during 
active service.  Regarding his ulcer claim, the ulcer was not 
diagnosed until September 1994, more than three years after 
his discharge from active duty.  Thus entitlement to service 
connection for a chronic disease under a presumptive basis is 
not warranted for any of these disorders.  

As previously pointed out, all three prongs of Caluza, supra, 
must be satisfied in order for a well-grounded claim to 
exist.  Thus, the second requirement for well groundedness 
under Caluza, supra, requiring incurrence or aggravation of a 
disease or injury in service shown in either competent lay or 
medical evidence, has not been met.  Nor has the third 
requirement been met, as the record lacks competent medical 
evidence showing a nexus between any current low back 
disorder, psychiatric or ulcer disorder and service.  For the 
purpose of determining whether a claim is well grounded, the 
credibility of the evidence in support of the claim is 
presumed.  See Robinette v. Brown, 8 Vet. App. 69, 75 (1995).  
Nevertheless, where the determinative issue involves medical 
causation or a medical diagnosis, competent medical evidence 
to the effect that the claim is "plausible" is required.  
Grottveit at 93.  A lay person is not competent to make a 
medical diagnosis or to relate a medical disorder to an in-
service injury or treatment.  See Espiritu v. Derwinski, 2 
Vet. App. 494, 494 (1992).

Under these circumstances, the Board concludes that the 
veteran has not met the initial burden of presenting evidence 
of well-grounded claims for service connection for back, 
psychiatric and ulcer disorders, as imposed by 38 U.S.C.A. 
§ 5107(a).  The claims, therefore, must be denied.  And since 
the veteran has failed to present well grounded claims for 
service connection for the claimed disorders, VA has no duty 
to assist him in the development of facts pertaining to the 
claims. 

Where a claim is not well grounded it is incomplete, and VA 
is obligated under 38 U.S.C.A. § 5103(a) to advise the 
claimant of the evidence needed to complete his or her 
application.  Robinette v. Brown, 8 Vet.App. 69, 77-80 
(1995).  In this case, the RO informed the appellant of the 
necessary evidence in the statement of the case.  The 
discussion above informs the appellant of the types of 
evidence lacking, and which he should submit for a well 
grounded claim.  Unlike the situation in Robinette, the 
appellant has not put VA on notice of the existence of any 
specific, particular piece of evidence that, if submitted, 
might make the claim well grounded.



ORDER


1.  The claim of entitlement to service connection for a 
cardiovascular disability is well grounded.  To this extent 
only, the appeal is granted.

2.  The claims of entitlement to service connection for 
psychiatric, low back and ulcer disorders are denied.  


REMAND

Because the claim of entitlement to service connection for a 
cardiovascular disorder is well grounded, VA has a duty to 
assist the appellant in developing facts pertinent to the 
claim.  38 U.S.C.A. § 5107(a) (West 1991); 38 C.F.R. § 3.159 
(1999); Murphy v. Derwinski, 1 Vet. App. 78 (1990).

The veteran contends that he is entitled to service 
connection for a cardiovascular disorder, based on 
aggravation of his pre existing hypertension.  

Reserve records reveal that the veteran had a diagnosis of 
arterial hypertension prior to active duty.  The report from 
a February 1987 periodic examination revealed the veteran to 
have a medical history of hypertension for the past two 
years, with medication treatment including Capoten and 
Diuril.  

In February 1991 while on active duty, the veteran was 
hospitalized for complaints of tightness in the chest, with 
difficulty breathing.  A history of hypertension was noted.  
The heart presented with regular rate and rhythm with a sinus 
tachycardia.  He was assessed with atypical chest pain with 
no evidence of cardiac dysfunction.  Another February 1991 
treatment report cited a 15 year history of hypertension  
treated by Sectral and history of sinus bradycardia.  He had 
come for treatment because of severe headache the previous 
night with blood pressure at that time of 180/114 and 
170/108.  The impression rendered included chronic 
hypertension, sinus bradycardia. 
Upon review of the evidence, it is clear that the outcome of 
the present case may depend on a medical assessment of the 
progression of the cardiovascular disease prior to, during, 
and subsequent to service.  The Court has held that such 
medical questions must be addressed by medical experts.  
Espiritu v. Derwinski, 2 Vet. App. 492  (1992).

The United States Court of Appeals for Veterans Claims 
(Court) has stated that temporary or intermittent flare-ups 
during service of a preexisting injury or disease are not 
sufficient to be considered aggravation in service unless the 
underlying condition, as contrasted to symptoms, is worsened.  
Jensen v. Brown, 4 Vet.App. 304, 306-307 (1993). Therefore, a 
determination must be made as to whether the underlying 
disease process did indeed worsen or whether there was a mere 
exacerbation of symptoms during service, as recorded in the 
emergency room report from February 1991.

Therefore, under the circumstances, further appellate 
consideration will be deferred and the case is REMANDED to 
the RO for the following actions: 

1.  The RO should contact the veteran to 
determine the names, addresses, and dates 
of treatment of any physicians, 
hospitals, treatment centers, or 
employers (private, VA or military) who 
have provided him with relevant treatment 
for any cardiovascular disorder, not 
already associated with the claims file.  
After obtaining the appropriate signed 
authorization for release of information 
forms from the veteran, the RO should 
contact each physician, hospital, 
treatment center, or employer specified 
by the veteran, including those mentioned 
above, to request specifically any and 
all medical or treatment records or 
reports relevant to the above mentioned 
claim.  All pieces of correspondence, as 
well as any medical or treatment records 
obtained, should be made a part of the 
claims folder.  If private treatment is 
reported and those records are not 
obtained, the veteran and his 
representative should be provided with 
information concerning the negative 
results, and afforded an opportunity to 
obtain the records.  38 C.F.R. § 3.159 
(1999). 

2.  The RO should schedule the veteran 
for an examination by a cardiologist for 
the purpose of determining the nature and 
severity of his claimed cardiovascular 
disorder.  All indicated tests and 
studies should be undertaken.  The entire 
claims file to include records obtained 
pursuant to the above, should be directed 
to the VA cardiologist for a medical 
opinion regarding the relationship 
between the veteran's pre-service 
hypertension, in-service complaints of 
cardiovascular problems, particularly 
those reported in the February 1991 
emergency records, and any current 
cardiovascular pathology.  After review 
of the record and examination of the 
veteran, the examiner is requested to 
identify the nature and extent of any 
cardiovascular disability and determine 
whether it is more likely, less likely, 
or as likely as not that this 
cardiovascular disability underwent a 
permanent increase in its severity in 
service beyond the progress that was to 
naturally be expected by reason of the 
inherent character/nature of the 
condition?  If it appears the in-service 
phenomenon was acute and transitory, or 
was a temporary flare-up, that should 
also be noted.


The examiner should identify the 
information on which any opinion is 
based.  The opinions should adequately 
summarize the relevant history and 
clinical findings, and provide detailed 
explanations as to all medical 
conclusions rendered.  The opinions 
should also allocate the veteran's 
various symptoms and manifestations to 
the appropriate diagnostic entity.  If 
these matters cannot be medically 
determined without resort to mere 
conjecture, this should be commented upon 
by the examiner. 

3.  The RO should then readjudicate the 
issue of entitlement to service 
connection for a cardiovascular 
disability.  In the event the benefit 
sought is not granted, the veteran and 
his representative should be provided 
with a supplemental statement of the case 
in accordance with 38 U.S.C.A. §  7105 
(West 1991), which includes a summary of 
additional evidence submitted, any 
additional applicable laws and 
regulations, and the reasons and bases 
for the decision reached.  

Thereafter, the veteran and his representative should be 
afforded the opportunity to respond thereto.  The case should 
be returned to the Board for further appellate consideration.  
By this REMAND the Board intimates no opinion, either legal 
or factual, as to the ultimate disposition warranted in this 
claim.  The purpose of the REMAND  is to further develop the 
record.  No action is required of the veteran until he is 
notified. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	THOMAS J. DANNAHER
	Member, Board of Veterans' Appeals





 


